Citation Nr: 1618686	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disability for the purpose of establishing eligibility for treatment.

2.  Entitlement to service connection for thyromegaly (claimed as a thyroid problem). 

3.  Entitlement to service connection for an anxiety disorder, mood disorder (claimed as posttraumatic stress disorder).  

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for cephalgia (claimed as headaches).  

6.  Entitlement to service connection for symptoms involving the respiratory system.

7.  Entitlement to service connection for cardiovascular symptoms.

8.  Entitlement to service connection for fibromyalgia (also claimed as muscle and joint pain).

9.  Entitlement to service connection for sleep disturbance.

10.  Entitlement to service connection for scabies (claimed as skin disorders).

11.  Entitlement to service connection for diverticulitis (claimed as gastrointestinal symptoms).

12.  Entitlement to service connection for left ankle arthralgia (claimed as left ankle condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to September 1970 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Board hearing in March 2015.  In an April 2016 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  He was offered an opportunity for a new hearing.  In an April 2016 response, the Veteran requested a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Waco RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




